DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/21/2022 has been entered. Claims 1-2, 5-6, 10-17, and 19-28 remain pending in the application. Claims 1 is amended incorporating new limitation “an inlet aperture configured to be positioned in a container that contains a fluid component of a drug to be mixed,” and “an exit transfer member configured to be positioned in a second container that holds a second component of the drug to be mixed, the exit transfer member providing a fluid pathway between the second container and an outside of the device, the fluid pathway configured to both vent the second container and transfer the drug from the second container outside of the device”. Claims 27-28 are introduced. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/21/2022
Claims 1-2, 5-6, 10-17, and 19-28 are examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 and 3/21/2022 was filed after the mailing date of the non-final office action on 3/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 7, paragraph 2, filed 03/21/2022, with respect to Claim 1 have been fully considered and are persuasive.  Specifically, the claim is amended to incorporate new limitation “the fluid pathway configured to both vent the second container and transfer the drug from the second container outside of the device,” and previously cited prior art does not read on the limitation. Therefore, The rejection of 03/21/2022 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Carmel, Newbrough, Itri, Fehr, and Huwiler.
With regard applicant’s argument, page 7 paragraph 2, respect to claims  1 has been fully considered but not persuasive. “The Applicant notes that the Carmel's conduit 44 is disposed below the vial 38', in which any air would be separated at the top of the vial and the reconstituted drug would be separated to the bottom of the vial. As a result, it is unclear as to how Carmel's device would even vent air given that the air would be above the reconstituted drug and Carmel's extraction channel inlet opening 62 (labelled in Fig. 5) is at the bottom of the spike 40.” Examiner respectfully disagree. The device is configured to comprises a fluid component of pharmaceutical to be mixed in a container 34 and a solid component of pharmaceutical to be mixed in a container 38 ([0043]). Prior to the fluid from the container 34 flows into the container 38, the extraction channel inlet opening would not be submerged under the fluid, and further the container 38 would need a venting mean in order to relief the pressure build up caused by pressure transferred from the container 34, then fluid would be able to transferred from the container 34. Therefore, the device would want the extraction channel allows air to be flowed out.
With regard applicant’s argument 2, 5-6, 10-17, and 19-26 have been considered but are moot because the new ground of rejection does not rely on the combination of reference used in the prior rejection. Applicant has made no assertions regarding the dependent claims except that they are patentable by virtue of their dependency to claim 1. The rejection above have been modified in view of Applicant’s amendments to the claims. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 line 4, “an inlet neelde” which should read “inlet needle”.
Claim 2 line 5, “to protured” which should read “to protrude”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding 28 lines 2 and 3, limitation  “second inlet aperture” and “outlet aperture” and further stating in lines 2 and 3, “outlet aperture is bevelled, tapered, or both beveled and tapered, or the second inlet aperture being beveled, tapered, or both beveled and tapered”, which renders the claim indefinite. For instance, aperture refers an opening, hole, or gap, and the shape of the opening in tube structure which can be a commonly an oval or circle, and it is not clear how the structure of opening, hole, or cap can be bevelled or tapered. In an effort to compact persecution, the limitation “aperture” is being interpret as “end”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel et al (US 20020004643 A1, hereinafter 'Carmel') in view of Newbrough et al (US 20040249341 A1, hereinafter 'Newbrough') and Huwiler et al (US 20110108158 A1, hereinafter 'Huwiler').
Regarding Claim 1, Carmel discloses a drug mixing device comprising: 
an inlet aperture (figure 3, side wall opening 82') configured to be positioned in a container (figure 3, diluent vial 34’) that contains a fluid component (figure 3, diluent within the vial) of a drug to be mixed and configured to be connected to a fluid driver (figure 3, main housing 14' which includes a piston 20’ [0044] “The air source supplies the driving force to the diluent volume which moves the diluent into the drug vial”) for driving a driving fluid ([0040] air within piston chamber 24') into the container ([0041] the air from chamber 24' passes through diluent vial 34' through side wall opening 82'); 
an exit transfer member (figure 3, exit conduit 44’) configured to be positioned in a second container (figure 3, drug vial 38’) that holds a second component of the drug (figure 3, unreconstituted drug 60') to be mixed, the exit transfer member providing a fluid pathway between the second container and an outside of the device ([0043] “reconstitute drug 42’ is pressurized for exiting via third conduit 44’); and 
an outlet aperture (figure 3, entrance opening 84' ) configured to permit the fluid component of the drug to be mixed to leave the container ([0041] "diluent 32' is forced through an entrance opening 84', through second (diluent) conduit 36'"), 
wherein the inlet and outlet apertures are arranged such that the driving fluid enters the container through the inlet aperture, and additionally arranged such that the fluid component exits the container through the outlet aperture ([0041] air from the chamber 24' enters the diluent vial through side wall opening 83' then forces the diluent 34' through the entrance opening 84'), the driving fluid having a lower density than the fluid component ([0041] "air within piston chamber 24'", air is known to have lower density that of the fluid that used as diluent such as dextrose solution, saline solution, or water).
Carmel does not disclose wherein the inlet aperture and the outlet aperture are arranged such that the inlet aperture is located further into the container than the outlet aperture;
the fluid pathway configured to both vent the second container and transfer the drug from the second container outside of the device.
In the same field of endeavor, Newbrough teaches the inlet aperture (figure 7, vent port 52) and the outlet aperture (figure 7, transfer port 54) are arranged such that the inlet aperture is located further into the container than the outlet aperture ([0040] The second cannula 48 is configured such that the vent port 52 on the second cannula 48 is located further into the interior 108 of the container 104 than the transfer port 54).
Newbrough provides the vent port located further into the interior of the container than the transfer port in order to transfer all or substantially all the material within the container to another container ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the inlet and outlet apertures to incorporate the teachings of Newbrough and provide the inlet aperture locating above the outlet aperture in order to allow transfer out substantially all material from the diluent container.
Carmel, as modified by Newbrough, is still silent as to the fluid pathway configured to both vent the second container and transfer the drug from the second container outside of the device due to the characteristic of filter within the passageway of Carmel ([0044]hydrophilic membrane 74 as shown figure 3 either allow air to pass or liquid but not both)
In the same field of endeavor, Huwiler teaches a liquid transfer device comprises a fluid pathway (figure 3a, transfer passage 31) configured to both vent the second container (figure 3a, supply container 4) and transfer the drug (referring figure 3a, the transfer passage 31 comprises a liquid-permeable membrane or filter of separator 8, and [0062] “filter of a separator 8 for use with aqueous solutions, in which liquid medicaments are normally provided, comprises a hydrophilic material that, when wetted, effectively prevents the passage or air bubbles due to interface tension. As long as such a liquid-permeable membrane or filter is dry, however, it remains permeable for air”) from the second container outside of the device (figure 1, chamber 24).
Huwiler provides the transfer passageway provides both passage of air when it dry and prevent the passage of air when wet in order to equalize the pressure difference across the filter 8 during evacuation step prior to the liquid transfer from a container to flexible reservoir 5 as shown in figure 3a and once the evacuation step is competed the liquid from container 4 flows through the filter 8 and provide hydrophilic characteristics, ie impermeable to air ([0063]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the filter of Carmel, as modified by Newbrough, to incorporate the teachings of Huwiler and substitute the filter that allows the air to be pass when it dry and block the air when wet in order to release pressure build up within the drug vial 38’ due to pressure delivery from the diluent vial during plunger actuation.
Regarding Claim 2, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 1.
Carmel discloses an inlet needle (figure 3, diluent spike 30’) comprises both the inlet and the outlet aperture (figure 3, 84’ and 82’)
Carmel, as modified by Newbrough, does not disclose an outlet needle that comprises the outlet aperture, the outlet needle configured to protrude into the container;
An inlet needle that comprises the inlet aperture, the inlet needle configured to protrude into the container;
Wherein the inlet needle is configured to protrude further into the container from an interior surface of the container than the outlet aperture.
Huwiler teaches an outlet needle (figure 3a, hollow needle 311) that comprises the outlet aperture (aperture of hollow needle 311 within the container 4), the outlet needle configured to protrude into the container ([0044] hollow needle 321 for penetrating a septum 41 of the supply container 4)An inlet needle (figure 3a , hollow needle 321) that comprises the inlet aperture (aperture of hollow needle 311 within the container 4, the inlet needle configured to protrude into the container ([0045] hollow needle 311 for penetrating the septum 41);Wherein the inlet needle is configured to protrude further into the container from an interior surface of the container than the outlet aperture ([0045] The second needle 311 is considerably shorter than the first needle 321).Huwiler provides the second needle shorter than the first needle in order to ensure that in the applied bottom-up orientation the vial can be completely emptied ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the diluent spike 30’ of Carmel, as modified by Newbrough, to incorporate the teachings of Huwiler and provide the outlet needle and the inlet needle and the outlet needle wherein the inlet needle is configured to protrude further into the container from an interior surface of the container than the outlet aperture in order to the diluent vial can be completely emptied.
Regarding Claim 5, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 2.
Carmel further discloses wherein the container is detachably coupled to at least one of the inlet needle and/or the outlet needle ([0046] the diluent vial 34 is inserted into the spike 30’).
Regarding Claim 6, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 5.
Carmel further discloses the inlet needle ([0039] diluent spike 30’ pierces through rubber layers 37’), the outlet needle, or both the inlet needle and the outlet needle is configured to pierce a septum (figure 3, rubber layers 37’) on the container. 
Regarding Claim 10, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 2.
Carmel further discloses the inlet aperture is on the side of the inlet needle (referring figure 3, side wall opening 82' is on the side of diluent spike 30’), or wherein the outlet aperture is on the side of the outlet needle, or both.
Regarding Claim 11, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 1.
Carmel further disclose wherein the mixing device further comprises the fluid driver (figure 3, main housing 14').
Regarding Claim 12, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 1.
Carmel further discloses comprising a housing (figure 3, housing of device 10'), wherein the housing comprises a base (figure 3, lower housing 16') and
Carmel does not disclose wherein the inlet aperture and the outlet aperture are arranged such that the inlet aperture is located above the outlet aperture when the base is in contact with a surface upon which the mixing device has been placed.
Newbrough teaches the inlet aperture (figure 7, vent port 52) and the outlet aperture (figure 7, transfer port 54) are arranged such that the inlet aperture is located above the outlet aperture (referring figure 9, when the device is placed on the base of container 14, the vent port located above the transfer port 54) when the base is in contact with a surface upon which the mixing device has been placed.
Newbrough provides the vent port located above the transfer port in order to transfer all or substantially all the material within the container to another container ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the inlet and outlet apertures of Carmel, as modified by Newbrough, to incorporate the teachings of Newbrough and provide the inlet aperture located above the outlet aperture in order to allow transfer substantially all material out from the container.
Regarding Claim 13, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 1.
Carmel further discloses wherein the mixing device is for reconstituting a drug ([0030] hand-held drug reconstitution device).
Regarding Claim 23, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 2.
Carmel does not discloses the outlet needle and the inlet needle are configured to extend through the same surface of the container configured to contain the fluid component of the drug to be mixed.
Newbrough teaches the outlet needle (figure 3, hollow needle 311) and the inlet needle (figure 3, hollow needle 321) are configured to extend through the same surface of the container configured to contain the fluid component of the drug to be mixed (referring figure 3a, hollow needles 311 and 321 penetrate same surface of septum 41 of the vial 4).
Huwiler provides hollow needles penetrate same surface of septum 41 in order to ensure that in the applied bottom-up orientation the vial can be completely emptied ([0045]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the diluent spike 30’ of Carmel, as modified by Newbrough, to incorporate the teachings of Huwiler and provide the outlet needle and the inlet needle and the needles are configured to extend through the same surface of the container in order to the diluent vial can be completely emptied.
Regarding Claim 24, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 1.
Carmel further discloses the volume of the container lies in the range 1ml to 1000ml ([0051] “standard 4 ml vial” and [0039] “a standard diluent vial 34” indicates that the container would have volume of 4mL).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carmel in view of Newbrough and Huwiler, and in further view of Itri et al (US 20020052317 A1, hereinafter ‘Itri’). 
Regarding Claim 14, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 13.
Carmel, as modified by Newbrough, does not teach the mixed drug is Remicade (RTM).
Itri teaches reconstituting a powder form of Remicade ([0028] “Remicade is supplied as a sterile, white, lyophilized powder”) with sterilized water ([0028] “following reconstitution with 10 mL of Sterile Water for Injection”).
 Itri provides reconstituting a powder form of Remicade with sterilized water in order to inject Remicade in liquid form into the body ([0028]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, as modified by Newbrough and Huwiler, to incorporate the teachings of Itri and provides the sterilized water and powder form of Remicade in order to distribute in powder form than reconstitute the Remicade into liquid form before the injection.
Claims 15-17, 19-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Carmel in view of Newbrough and Huwiler, and in further view of Fehr et al (US 20100084041 A1, hereinafter 'Fehr'). 
Regarding Claim 15, Carmel, as modified by Newbrough Huwiler, teaches the device according to Claim 12. 
Carmel further discloses wherein the container comprises a first container, the housing being configured to detachably receive the first container ([0046] The diluent vial 34 is inserted into the device) and the housing is further configured to detachably receive the second container (figure 3, drug vial 38') for holding the second component of the drug to be mixed (figure 3, unreconstituted drug 60', [0049] The diluent 32 mixing with the drug 60).
Carmel does not disclose the first and second containers are located in an opposing relationship.
Fehr teaches the first (figure 3, supply container 36) and second containers (figure 3, destination container 38) are located in an opposing relationship ([0031] the containers 36, 38 are oriented in a linear fashion).
Fehr provides the device that allows placing the containers in a linear fashion in which their openings face one another in order to allow the fluid transfer conduit 56 to be straight, which in turn facilitates smooth fluid flow ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, as modified by Newbrough and Huwiler, to incorporate the teachings of Fehr and provide the device that allows the first and the second containers in an opposing relationship to facilitate smooth fluid flow.
Regarding Claim 16, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 15.
Carmel, further discloses the first container and the second container and wherein the first container and the second container each comprise an opening (figure 3 necks 39' and 54').
Carmel, as modified by Newbrough and Huwiler, does not teach the opening of the first container and the opening of the second container oppose each other when the first container and the second container are located within the housing.
Fehr teaches the device configures arranging the opening of the first container and the opening of the second container oppose each other when the first container and the second container are located within the housing ([0031] the containers 36, 38 are oriented in a linear fashion in pump base 32, and therefore the opening of containers also arranged in a linear fashion as shown in figure 3).
Fehr provides the device that allows placing the openings of the containers in a linear fashion in which their openings face one another in order to allow the fluid transfer conduit 56 to be straight, which in turn facilitates smooth fluid flow ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, as modified by Newbrough and Huwiler, to incorporate the teachings of Fehr and provide the device that allows the openings of the first and the second containers in an opposing relationship to facilitate smooth fluid flow.
Regarding Claim 17, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 16.
Carmel further disclose the first container comprises a closure (figure 3, rubber layer 37') on the opening of the first container, and the second container comprises a closure (figure 3, rubber layer 52') on the opening of the second container.
Regarding Claim 19, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 15.
Carmel further discloses a transfer member (figure 6, second conduit 36') configured to fluidly couple the first container and the second container ([0041] “diluent 32' forced through second conduit 36' into drug vial 38'” indicating the containers 34’ and 38’ are fluidly coupled via the second conduit 36’) when the containers are received in the housing, the transfer member defining the outlet aperture (figure 3, entrance opening 84').
Regarding Claim 20, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 19.
Carmel further discloses the second container comprises a closure (figure 3, rubber layer 52') on an opening of the second container (figure 3, opening of container 34’), and the transfer member is configured to protrude through the closure of the second container (referring figure 3, spike 40' comprises the second conduit 36' pierces through the rubber layer 52').
Regarding Claim 21, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 20.
Carmel further discloses the transfer member comprises a pointed end (figure 5, sharp point tip 48) configured to pierce at least the second container when the second container is received in the housing ([0047] a spike 46 having a sharp pointed tip 48 adapted to pierce the rubber layer or layers (e.g. a membrane or septum) 52 of the drug vial 38).
Regarding Claim 22, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 21.
Carmel further discloses wherein the pointed end is configured to pierce the closure of at least the second container ([0047] a spike 46 having a sharp pointed tip 48 adapted to pierce the rubber layer or layers (e.g. a membrane or septum) 52 of the drug vial 38).
Regarding Claim 25, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 15.
Carmel further discloses the volume of the first container lies in the range 1ml to 1000ml ([0051] “standard 4 ml vial” and [0039] “a standard diluent vial 34” indicates that the container would have volume of 4mL)
Regarding Claim 26, Carmel, as modified by Newbrough, Huwiler and Fehr, teaches the device according to Claim 16.
Carmel further discloses the volume of the second container lies in the range 1ml to 1000ml ([0051] “standard 4 ml vial” and [0039] “a standard drug vial 38” indicates that the container would have volume of 4mL).
Regarding Claim 27, Carmel, as modified by Newbrough and Huwiler, teaches the device according to Claim 1.Carmel further discloses a transfer member (figure 3, second conduit 36’) defining the outlet aperture (figure 3, entrance opening 84’) and a second inlet aperture (figure 3, diluent outlet opening 66’); and The exit transfer member (figure 3, third conduit 44’) define a second outlet aperture (figure 3, extraction channel inlet opening 62’), and the second inlet aperture is configured to be disposed further into the second container than the second outlet aperture (referring figure 5, spike 40 comprises the diluent outlet opening 66’ and extraction channel inlet opening 62 and outlet opening 66 disposed further into the extraction channel inlet opening 62 toward vial), along a second direction (direction toward the bottom of the vial)
Carmel does not disclose wherein the inlet aperture (figure 3, 82’) is configured to be disposed further into the container than the outlet aperture (figure 3, 84’) along a first direction, and the first direction is opposite the first direction. Newbrough teaches the inlet aperture (figure 7, vent port 52) is configured to be disposed further into the container than the outlet aperture (figure 7, transfer port 54)  ([0040] The second cannula 48 is configured such that the vent port 52 on the second cannula 48 is located further into the interior 108 of the container 104 than the transfer port 54) along a first direction (toward the vial).
Newbrough provides the vent port located further into the interior of the container than the transfer port in order to transfer all or substantially all the material within the container to another container ([0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the inlet and outlet apertures to incorporate the teachings of Newbrough and provide the inlet aperture locating above the outlet aperture in order to allow transfer out substantially all material from the diluent container. Carmel, as modified by Newbrough, is still silent as to the second direction is opposite the first direction. Fehr teaches the first direction (figure 3, direction toward first container 36) and second containers (figure 3, direction toward the second container destination container 38) are located in an opposing relationship ([0031] the containers 36, 38 are oriented in a linear fashion).Fehr provides the device that allows placing the containers in a linear fashion in which their openings face one another in order to allow the fluid transfer conduit 56 to be straight, which in turn facilitates smooth fluid flow ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the Carmel, as modified by Newbrough and Huwiler, to incorporate the teachings of Fehr and provide the device that allows the first and the second containers in an opposing relationship to facilitate smooth fluid flow.
Regarding Claim 28, Carmel, as modified by Newbrough, Huwiler, and Fehr teaches the device according to Claim 1.
Carmel further discloses wherein the outlet end is bevelled, tapered, or both beveled and tapered (([0047] spike 46 comprises diluent opening 66 is sharp pointed tip 48 as shown figure 3, and the opening 66 is placed on the surface of beveled spike therefore the aperture is beveled), or the second inlet end is beveled, tapered, or both beveled and tapered .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fremming et al (US 20030236497 A1) teaches flow passageway comprises a hydrophilic filter allow both vent and liquid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H./               Examiner, Art Unit 3781                                                                                                                                                                                         /KAI H WENG/Examiner, Art Unit 3781